DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejection
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive.
Applicants argue the limitation of putting the measured parameters into claimed equation to determine fatigue stress implements the identified abstract ideas into a practical application, however the examiner respectfully disagrees.
The argued measuring step reads as an insignificant extra solution activity of mere data gathering.  Further, the obtaining step reads as an addition abstract idea falling within the grouping of mental concepts, as it merely involves looking up tabulated data to feed the other identified abstract idea falling within the grouping of mathematical concepts.  There is no interrelationship between the identified abstract ideas and how they better the additional elements. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and merely collect data, input the data and calculated a stress based on the collected and obtained data.  The claims are not patent eligible.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (1) based on a shear-lag model, establishing an axial stress distribution equation of a fiber, an axial stress distribution equation of a matrix and a shear stress axial distribution equation of the fiber/matrix interface for the woven ceramic-matrix composite with the matrix cracking and with high-temperature debonding and oxidation at the fiber/matrix interface; (2) according to an interface debonding criterion of fracture mechanics, establishing a debonding length equation of the fiber/matrix interface by using the shear stress distribution equation of the fiber/matrix interface obtained in the step (1) and the length of an oxidation region at the fiber/matrix interface; (3) according to the interface debonding criterion of fracture mechanics, a fiber/matrix interface slip mechanism, and the debonding length equation of the fiber/matrix interface obtained in the step (2), establishing an unloading counter slip length equation; (4) according to the interface debonding criterion of fracture mechanics, the fiber/matrix interface slip mechanism, the debonding length equation of the fiber/matrix interface obtained in the step (2), and the unloading counter slip length equation of the fiber/matrix interface obtained in the step (3), establishing a reloading new slip length equation of the fiber/matrix interface; (5) according to a micro-stress field of a damage region in the woven ceramic-matrix composite, the debonding length equation of the fiber/matrix interface obtained in the step (2), and the unloading counter slip length equation obtained in the step (3), in combination with a global load sharing criterion, establishing an unloading stress-strain equation; according to the micro-stress field of the damage region in the woven ceramic-matrix composite, the debonding length equation of the fiber/matrix interface 

Claims 2-12 further defines the abstract idea without providing significantly more or integrating the abstract idea into a practical application.  Further, the variables recited in claims 2-12 merely link the abstract idea to a field of use without providing significantly more.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853